 

Exhibit 10.5

 



Intercreditor Agreement

 

This Intercreditor Agreement (as supplemented or modified from time to time in
accordance with the terms hereof, this “Agreement”), dated as of April 11, 2019,
is entered into among ______________, as the First Lien Creditor, the Second
Lien Collateral Agent, the Collateral Agent, and Avalanche International, Corp.,
a Nevada corporation (the “Borrower”) (each capitalized term being used as
defined below).

 

W i t n e s s e t h :

 

WHEREAS, Pravin Mistry, Paul Johnson and Daniel Johnson (collectively and
together with any successors and permitted assigns, the “Second Lien Creditor”)
have extended credit to the Borrower from which the Borrower has benefitted and
that is secured in part by all of the assets of the Borrower, pursuant to a
security agreement dated July 21, 2017 (the “Second Lien Security Agreement ”)
by and among the Company, MTIX Ltd., a company formed under the laws of England
and Wales and Pravin Mistry as collateral agent for the Second Lien Creditor
(the “Second Lien Collateral Agent”);

 

WHEREAS, DPW Holdings, Inc., then known as Digital Power Corporation (the “Third
Lien Creditor”) has extended credit to the Borrower from which the Borrower has
benefitted and that is secured in part by all of the assets of the Borrower,
pursuant to a security agreement dated August 21, 2017 (the “Third Lien Security
Agreement ”) by and between the Company and the Third Lien Creditor, acting as
its own collateral agent (in such capacity, the “Third Lien Collateral Agent”);

 

WHEREAS, ______________ (together with any successors and permitted assigns, the
“First Lien Creditor” and, together with the Second Lien Creditor, the
“Creditors”) has agreed, pursuant to a securities purchase agreement (as such
agreement may be modified or supplemented in accordance herewith, the “First
Lien Purchase Agreement”) to loan funds to the Borrower upon the terms and
subject to the conditions set forth therein secured by a first lien on the
Collateral (as defined in the First Lien Purchase Agreement) held by the First
Lien Creditor; and

 

Whereas, a condition precedent to the obligations of First Lien Creditor to
issue the Note (as defined in the First Lien Purchase Agreement) to the Borrower
under the First Lien Purchase Agreement is that the Second Lien Collateral
Agent, the Third Lien Collateral Agent and the Borrower shall have executed and
delivered this Agreement to the Collateral Agent;

 

Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, each party hereto hereby agrees as follows:

 

Section 1.     Definitions

 

1.1       Definitions

 

(a)       Capitalized terms used herein but not otherwise defined are used as
defined in the First Lien Purchase Agreement on the date hereof, as such
definitions may be amended thereafter as permitted by the Transaction Documents;
provided, that no such amendment shall be effective for purposes of this
Agreement unless made with the approval of the Second Lien Collateral Agent and
the Third Lien Collateral Agent.

 

(b)       The following terms shall be defined to include any item included as
such in the definition of these terms under any Transaction Document: “Default”
or “Event of Default”.

 



   

 



 

(c)       As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

 

“Adequate Protection” means “adequate protection” under sections 361, 362, 363
or 364 of the Bankruptcy Code and any similar concept under any other applicable
Bankruptcy Law or other Regulation.

 

“Bankruptcy Code” means title 11, United States Code.

 

“Bankruptcy Law” means each of the Bankruptcy Code, any similar federal, state
or foreign Regulation for the relief of debtors or any arrangement,
reorganization, insolvency, moratorium or assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of the Borrower
and any similar Regulations relating to or affecting the enforcement of
creditors’ rights generally.

 

“Collateral” means any property subject to a First Lien (in each case, including
any judgment lien), including all “Collateral” of the Borrower as defined under
the First Lien Documents, and any proceeds thereof.

 

“Collateral Agent” means _____________, in its capacity as collateral agent for
the Secured Parties hereunder, together with any successor collateral agent
hereunder.

 

“Collateral Enforcement Action” means, with respect to any Secured Party, for
such Secured Party, whether or not in consultation with any other Secured Party,
to exercise, seek to exercise, join any Person in exercising or institute or
maintain or participate in any action or proceeding with respect to, any rights
or remedies with respect to any Collateral, including (a) commencing, seeking to
commence or joining any Person in commencing any Insolvency Proceeding, (b)
instituting or maintaining, or joining any Person in instituting or maintaining,
any enforcement, contest, protest, attachment, collection, execution, levy or
foreclosure action or proceeding with respect to any Collateral, whether under
any Transaction Document or otherwise, (c) exercising any right of set-off with
respect to the Borrower, (d) exercising any right or remedy under any control
agreement, landlord waiver, bailee’s letter or similar agreement or arrangement
or (e) causing (or, after the occurrence and during the continuance of any Event
of Default, consenting to or requesting) any sale of Collateral or other
disposition of any Collateral.

 

“Controlling Creditor” means, until the First Lien Creditor shall have confirmed
in writing, which confirmation shall not be unreasonably withheld, conditioned
or delayed, to the Collateral Agent and Second Lien Collateral Agent that all
First Lien Obligations shall have been paid in full, the First Lien Creditor
and, thereafter, the Second Lien Creditor; provided, that, if First Lien
Obligations shall have been reinstated after such confirmation, the “Controlling
Creditor” shall again be the First Lien Creditor from and after such
reinstatement until a new confirmation shall have been signed by the First Lien
Creditor.

 

“Creditor” means each of the First Lien Creditor, the Second Lien Creditor and
the Third Lien Collateral Agent.

 

“Creditor Document” means each First Lien Document, Second Lien Document and
Third Lien Document.

 

“Default Distribution Period” has the meaning specified in Section
3.1(b) (Optional and Mandatory Prepayments).



 



 Page | 2 

 

 

“First Lien” means any Lien securing any First Lien Obligation, including any
such Lien previously released or otherwise terminated but later reinstated, to
the extent so reinstated.

 

“First Lien Documents” means the “Transaction Documents” as defined in the First
Lien Purchase Agreement (other than this Agreement) or any Post-Petition
Financing Document, together with any certificate, agreement, document or
instrument evidencing, modifying or governing an obligation thereunder or any
other obligation to any “Secured Party” as defined in the First Lien Purchase
Agreement, granting, modifying or evidencing a Lien for the benefit of any such
“Secured Party” or governing or modifying rights or remedies with respect to any
such Lien.

 

“First Lien Obligations” means each of the following:

 

(a)       the “Obligations” (under and as defined in the First Lien Purchase
Agreement);

 

(b)       all extensions of credit under any Post-Petition Financing;

 

(c)       all other amounts, obligations, covenants and duties, of every type
and description owing by the Borrower (in its capacity as such) under any First
Lien Document (including any indemnification or reimbursement obligation, any
damages, any liabilities, any obligation arising under any cash management,
foreign exchange, currency swap or interest rate hedging transaction, any
obligation to post cash collateral in respect of letters of credit), whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money;

 

(d)       any payment made to any other Person other than the Borrower (i) to
acquire, satisfy or otherwise discharge any claim for the purpose of
maintaining, preserving or protecting any Collateral, any First Lien or, to the
extent such payment is made by the First Lien Creditor, any Second Lien or Third
Lien; and

 

(e)       any Post-Petition Interest on any obligation described in any of
clauses (a) through (d) above;

 

“Indebtedness” means, with respect to any Person, without duplication, the
following: (i) all indebtedness of such Person for borrowed money, (ii) all
obligations of such Person for the deferred purchase price of property or
services other than accounts payable and accrued liabilities incurred in respect
of property or services purchased in the ordinary course of business, (iii) all
obligations of such Person evidenced by notes, bonds, debentures or similar
borrowing or securities instruments, (iv) all obligations of such Person created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person, (v) all obligations of such Person
as lessee under capital leases, (vi) all reimbursements and all other
obligations of such Person with respect to (A) letters of credit, bank
guarantees or bankers’ acceptances or (B) surety, customs, reclamation,
performance or other similar bonds, (vii) all obligations of such Person secured
by Liens on the assets of such Person, (viii) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any capital stock or other ownership or profit interest in such Person or any
other Person or any warrants, rights or options to acquire such capital stock,
(ix) all obligations of such Person in respect of any guaranty by such Person of
any obligation of another Person of the type described in clauses (i) through
(viii) of this definition, (x) all obligations of another Person of the type
described in clauses (i) through (ix) secured by a Lien on the property assets
of such Person (whether or not such Person is otherwise liable for such
obligations of such other Person) and (xi) after taking into account the effect
of any legally-enforceable netting contractual obligations of such Person, all
payments that would be required to be made in respect of any derivative
instrument in the event of a termination (including an early termination) on the
date of determination.

 



 Page | 3 

 

 

“Insolvency Proceeding” means, in each case with respect to the Borrower, any
property of the Borrower or any Indebtedness of the Borrower, (a) any voluntary
or involuntary case, action or proceeding before any court or other Governmental
Authority under the Bankruptcy Code or otherwise relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, (b) any general assignment for the benefit of creditors or
formal or informal moratorium, composition, marshaling of assets for creditors
or other, similar arrangement, adjustment, protection relief or composition of
any debt or (c) any case or proceeding seeking the entry of an order for relief
or appointment of a permanent or interim receiver, manager, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Borrower, or over all or a substantial part of its property or a warrant of
attachment, execution or similar process.

 

“Lender” means each of the First Lien Creditor, the Second Lien Creditor and the
Third Lien Creditor.

 

“Notice of Default” means a written certificate, in form reasonably satisfactory
to the Collateral Agent, from the Controlling Creditor to the Collateral Agent
and the other Creditor certifying that (a) the sender of such notice is the
Controlling Creditor and (b)(i) an Event of Default has occurred and is
continuing under the Transaction Documents of such Controlling Creditor or (ii)
the Secured Obligations under the Transaction Documents of such Controlling
Creditor shall have been accelerated as set forth in such Transaction Documents.

 

“paid in full” or “payment in full” means, at any time with respect to any
Secured Obligations, the occurrence of all of the following (other than as part
of a Refinancing):

 

(a)       payment in full in cash of such Secured Obligations (and termination
of all other obligations with respect thereto), including principal, interest
and premium, if any, other than, in each case to the extent not then due and
payable or otherwise owed, contingent indemnification or reimbursement
obligations; and

 

(b)       if such Secured Obligations consist of all Secured Obligations owing
to either Creditor, termination of all commitments by such Creditor, if any.

 

“Post-Petition Financing” means any financing obtained by the Borrower during
any Insolvency Proceeding or otherwise pursuant to any Bankruptcy Law on terms
and conditions acceptable to the First Lien Creditor, including any such
financing obtained by the Borrower under Section 364 of the Bankruptcy Code or
consisting of any arrangement for use of cash collateral held in respect of any
Secured Obligation under Section 363 of the Bankruptcy Code, in each case or any
similar provision of any Bankruptcy Law.

 

“Post-Petition Financing Document” means any agreement, certificate, document or
instrument executed by the Borrower with respect to any Post-Petition Financing.

 

“Post-Petition Interest” means all interest accruing after the filing of any
petition in bankruptcy or the commencement of any Insolvency Proceeding, whether
or not a claim for post-filing or post-petition interest is allowed in any such
Insolvency Proceeding.

 

“Post-Petition Securities” means any Securities or other Indebtedness received
in full or partial satisfaction of any claim as part of any Insolvency
Proceeding.

 



 Page | 4 

 

 

“Refinancing” means, with respect to any Indebtedness, any other Indebtedness
(including under any Post-Petition Securities received on account of such
Indebtedness) issued as part of a refinancing, extension, renewal, defeasance,
amendment, restatement, modification, supplement, restructuring, replacement,
exchange, refunding or repayment thereof.

 

“Second Lien” means any Lien securing any Second Lien Obligation.

 

“Second Lien Documents” means the Second Lien Security Agreement, the three
notes issued to the Second Lien Creditor, and together with any certificate,
agreement, document or instrument evidencing, modifying or governing any
obligation thereunder or any other obligation to any “Secured Party” (as defined
in the Second Lien Security Agreement), granting, modifying or evidencing a Lien
for the benefit of any such “Secured Party”, or governing or modifying rights or
remedies with respect to any such Lien.

 

“Second Lien Obligations” means (a) the “Obligations” (as defined in the Second
Lien Security Agreement) and (b) all other amounts, obligations, covenants and
duties, of every type and description owing by the Borrower (in its capacity as
such) under any Second Lien Document (including any damages or liabilities and
any indemnification or reimbursement obligation), whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired and whether
or not evidenced by any note, guaranty or other instrument or for the payment of
money.

 

“Secured Obligation” means any First Lien Obligation, Second Lien Obligation or
Third Lien Obligation.

 

“Secured Party” means the First Lien Creditor, the Second Lien Creditor, the
Second Lien Collateral Agent, the Collateral Agent and the Third Lien Creditor.

 

“Third Lien” means any Lien securing any Third Lien Obligation.

 

“Third Lien Documents” means the Second Lien Security Agreement, the notes
issued to the Third Lien Creditor, and together with any certificate, agreement,
document or instrument evidencing, modifying or governing any obligation
thereunder or any other obligation to any “Secured Party” (as defined in the
Third Lien Security Agreement), granting, modifying or evidencing a Lien for the
benefit of any such “Secured Party”, or governing or modifying rights or
remedies with respect to any such Lien.

 

“Third Lien Obligations” means (a) the “Obligations” (as defined in the Third
Lien Security Agreement) and (b) all other amounts, obligations, covenants and
duties, of every type and description owing by the Borrower (in its capacity as
such) under any Third Lien Document (including any damages or liabilities and
any indemnification or reimbursement obligation), whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired and whether
or not evidenced by any note, guaranty or other instrument or for the payment of
money.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code of the
State of New York, as amended.

 



 Page | 5 

 

 

1.2       Certain Other Terms. The terms “herein,” “hereof,” “hereto” and
“hereunder” and similar terms refer to this Agreement as a whole and not to any
particular Article, Section, subsection or clause in this Agreement. In the
computation of time periods, unless otherwise specified, the word “from” means
“from and including” and each of the words “to” and “until” means “to but
excluding” and the word “through” means “to and including”. The term “including”
means “including without limitation” except when used in the computation of time
periods. References herein to an Annex, Schedule, Article, Section, subsection
or clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement. References herein to any section or
clause in any Transaction Document shall include references to any successor
section or clause in any successor Transaction Document. Where the context
requires, provisions relating to any Collateral shall refer to the Collateral or
any relevant part thereof. All references to the Borrower shall include the
Borrower as debtor and debtor-in-possession and any receiver or trustee for the
Borrower in any Insolvency Proceeding. Except as otherwise expressly provided
herein, references herein to any term as defined in any Transaction Document are
references to such terms as defined on the date hereof, together with any
amendment to such definitions effective after the date hereof with the approval
of each Creditor. Any other reference in this Agreement to any Transaction
Document shall include all appendices, exhibits and schedules thereto, and,
except to the extent expressly provided herein, all effective amendments,
restatements, supplements and other modifications thereto, in each case
permitted hereunder. References in this Agreement to any statute shall be to
such statute as amended or modified and in effect from time to time.

 

Section 2.     Lien Priorities

 

2.1       Subordination. Notwithstanding the date, manner or order of grant,
attachment or perfection of any First Lien, Second Lien or Third Lien and
notwithstanding any provision of the UCC or any other applicable Regulation or
any Transaction Document or any other circumstance whatsoever:

 

(a)       any First Lien on any Collateral, whether now or hereafter existing
and regardless of how acquired or created, shall be senior and prior to any
Second Lien and Third Lien on such Collateral and shall remain so, whether or
not such First Lien is junior or subordinate to any other obligation or any Lien
securing any other obligation; and

 

(b)       any Second Lien or Third Lien on any Collateral, whether now or
hereafter existing and regardless of how acquired or created, whether by grant,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all First Liens on such Collateral.

 

2.2       Contesting Liens and Priorities; Marshalling

 

(a)       Contesting Liens and Priorities. No Secured Party or the Borrower
shall (and neither the Second Lien Collateral Agent, the Third Lien Collateral
Agent or the Borrower shall direct the Collateral Agent to, and each of the
Second Lien Collateral Agent, the Third Lien Collateral Agent and the Borrower
hereby waives, to the fullest extent permitted by applicable Regulations, any
right it might have to) raise any objection to or otherwise contest, and no
Secured Party or the Borrower shall support any other Person in raising any
objection to or otherwise contesting, whether or not as part of any Collateral
Enforcement Action or in any resulting or related action or proceeding
(including any Insolvency Proceeding), any of the following without the consent
of the First Lien Creditor:

 

(i)       the priority, validity or enforceability of any First Lien, including
the priority set forth herein with respect to any Second Lien; or

 

(ii)       the amount of any Secured Obligation asserted or permitted to be
asserted by any Secured Party or otherwise secured by any First Lien or, as the
case may be, Second Lien.

 

(b)       Marshalling. Neither the Second Lien Collateral Agent nor the Third
Lien Collateral Agent shall, prior to the payment in full of the First Lien
Obligations, assert, demand, request, plead or otherwise claim the benefit of,
any marshalling, appraisal, valuation and any other right that may otherwise be
available under applicable Regulation with respect to any Collateral to a
creditor in its capacity as beneficiary of a Second Lien or Third Lien, as
applicable, on such Collateral.

 



 Page | 6 

 

 

2.3       No Additional Liens

 

(a)       The Borrower shall not grant any new Second Lien or Third Lien on any
of its property (in each case, other than customary rights of setoff to the
Second Lien Creditor or the Third Lien Creditor) unless the Borrower has
granted, through documentation in form and substance satisfactory to the First
Lien Creditor, a First Lien on such property in favor of the Collateral Agent
for the benefit of the First Lien Creditor as security for the First Lien
Obligations.

 

(b)       To the extent any Collateral shall be subject to any Second Lien
securing any Second Lien Obligation for the benefit of the Second Lien Creditor
or Third Lien securing any Third Lien Obligation for the benefit of the Third
Lien Creditor and such Collateral is not subject to a First Lien securing the
First Lien Obligations to the same extent (after giving effect to transactions
scheduled to occur concurrently with the grant of such Second Lien), then each
of the Second Lien Collateral Agent and the Third Lien Collateral Agent shall,
upon demand by and at the option of the First Lien Creditor, either (i) release
such Second Lien or Third Lien, as applicable, (ii) ensure that the Borrower
grants a First Lien on such Collateral in favor of the Collateral Agent for the
benefit of the First Lien Creditor as security for the First Lien Obligations or
(iii) assign a first priority First Lien in such Collateral to the Collateral
Agent for the benefit of the First Lien Creditor as security for the First Lien
Obligations. Prior to such assignment or release, each of the Second Lien
Collateral Agent and the Third Lien Collateral Agent shall act as sub-agent of
the Collateral Agent for the sole purpose of perfecting the Lien on such
Collateral, and the First Lien Creditor shall thereby be deemed to have a
first-priority First Lien on such Collateral for all purposes.

 

Section 3.     Payments and Application of Proceeds

 

3.1       Optional and Scheduled Payments

 

(a)       First Lien Obligations. Prior to payment in full of all First Lien
Obligations, the First Lien Creditor may receive and retain all payments in
respect of any First Lien Obligation (including from Collateral).

 

(b)       Second Lien Obligations; Third Lien Obligations. The Second Lien
Creditor may receive payments of interest in respect of any Second Lien
Obligation (including upon conversion of the promissory notes issued thereunder)
and the Third Lien Creditor may receive payments of interest in respect of any
Third Lien Obligation (including upon conversion of the promissory notes issued
thereunder) unless such payments are made from Collateral at any time (a
“Default Distribution Period”) that is prior to the payment in full of all First
Lien Obligations and when (i) any Notice of Default has been delivered by the
First Lien Creditor and has not been withdrawn, (ii) such payments contradict
any other provision of this Agreement or (iii) such payments are the direct or
indirect result of any Collateral Enforcement Action taken by the Second Lien
Creditor or the Third Lien Creditor in contravention of this Agreement,
including in contravention of Section 4 (Exercise of Second Lien and Third Lien
Remedies).

 

3.2       Application of Proceeds During Default. Proceeds of Collateral
received by the Collateral Agent or any Secured Party during a Default
Distribution Period or otherwise required to be applied pursuant to this section
shall be applied first, to repay the First Lien Obligations as set forth in the
First Lien Documents until paid in full (including Post-Petition Interest) and
then, to repay the Second Lien Obligations as set forth in the Second Lien Loan
Agreement until paid in full, and then, to repay the Third Lien Obligations as
set forth in the Third Lien Loan Agreement until paid in full

 

3.3       Payment Over. To the extent received by any Secured Party prior to the
payment in full of all First Lien Obligations, all Collateral (including
proceeds of any insurance policy covering Collateral, but only to the extent of
such coverage), whether or not in connection with the exercise of any right or
remedy (including the exercise of any right of setoff) but other than payments
of the Second Lien Obligations or Third Lien Obligations permitted to be made
pursuant to Sections 3.1 and 3.2 above, shall be segregated and held in trust
and forthwith paid over to the Collateral Agent to be held for the benefit of
the First Lien Creditor, in each case in the same form as received and with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct.

 



 Page | 7 

 

 

3.4       Subrogation. To the extent the Second Lien Creditor or the Third Lien
Creditor makes a payment to the First Lien Creditor, the Second Lien Creditor or
the Third Lien Creditor, as applicable, shall be subrogated to the rights of the
First Lien Creditor; provided, that the Second Lien Creditor and the Third Lien
Creditor shall assert, enforce or exercise (whether directly or through the
Collateral Agent) against any Person prior to payment in full of the First Lien
Obligations any right of subrogation it may have obtained from the First Lien
Secured Creditor or the Collateral Agent or otherwise as a result of any payment
hereunder, whether or not such payment is required or permitted under this
Agreement.

 

3.5       Reinstatement. If any First Lien Creditor is required, in any
Insolvency Proceeding or otherwise, to turn over or otherwise pay to the estate
of the Borrower any amount (a “Recovery”), then the First Lien Obligations shall
be reinstated to the extent of such Recovery and the First Lien Creditor shall
be entitled to the payment in full of the First Lien Obligations with respect to
all such recovered amounts. If this Agreement shall have been terminated prior
to such Recovery, this Agreement shall be reinstated in full force and effect,
and such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement.

 

Section 4.     Exercise of Second Lien and Third Lien Remedies

 

4.1       Standstill. Prior to the payment in full of the First Lien
Obligations, whether or not any Insolvency Proceeding has been commenced by or
against the Borrower, neither the Second Lien Collateral Agent nor the Third
Lien Collateral Agent shall do (and neither the Second Lien Collateral Agent nor
the Third Lien Collateral Agent shall direct the Collateral Agent to do) any of
the following without the consent of the First Lien Creditor:

 

(a)       take any Collateral Enforcement Action; provided, that any Second Lien
Credit Party or Third Lien Credit Party may, in any Insolvency Proceeding,
perform the actions described in clauses (a) through (d) of Section 5.5 (Rights
of Second Lien Creditor and Third Lien Creditor in any Insolvency Proceeding);
or

 

(b)       object to, contest or take any other action that is reasonably likely
to hinder, (i) any Collateral Enforcement Action (other than any Insolvency
Proceeding) of the First Lien Creditor, (ii) any release of Collateral permitted
under Section 8 (Release of Collateral), whether or not done in consultation
with or with notice to the First Lien Creditor or (iii) any decision by the
First Lien Creditor to forbear or refrain from bringing or pursuing any such
Collateral Enforcement Action or to effect any such release.

 

4.2       Reserved.

 

4.3       Rights of Second Lien Creditor and Third Lien Creditor as Unsecured
Creditors. Except as otherwise expressly provided in this Section 4, nothing in
this Section 4 is intended to modify any right to demand or sue for payment or
any other right or remedy that the Second Lien Creditor or the Third Lien
Creditor may have as an unsecured creditor against the Borrower in accordance
with the terms of the Second Lien Documents or the Third Lien Documents and
applicable Regulations and each of the Second Lien Creditor and the Third Lien
Creditor may take any action (or direct the Collateral Agent to take any action)
to create, perfect or preserve Second Liens or the Third Liens, as applicable,
not inconsistent with the other provisions of this Agreement and not adverse to
the priority of such Second Liens, Third Liens or the First Liens; provided,
that, in the event that either the Second Lien Creditor or the Third Lien
Creditor becomes a judgment lien creditor or otherwise obtains any Lien as a
result of its enforcement of its rights as an unsecured creditor, such judgment
lien and the Collateral subject thereto shall be subject to all terms and
conditions of this Agreement, and such judgment lien shall be a Second Lien or
Third Lien, as applicable, and shall be junior and subordinate to the Liens
securing the First Lien Obligations hereunder on the same basis as any other
Second Lien or Third Lien.

 



 Page | 8 

 

 

Section 5.     Insolvency Proceedings

 

5.1       Waivers. As long as the First Lien Obligations shall not have been
paid in full (irrespective of whether the First Lien Obligations are scheduled
to be paid in full as part of an applicable Insolvency Proceeding), neither the
Second Lien Creditor nor the Third Lien Creditor shall do (and neither the
Second Lien Creditor nor the Third Lien Creditor shall direct the Collateral
Agent to do, and each of the Second Lien Creditor and the Third Lien Creditor
hereby waives, to the fullest extent permitted by applicable Regulations, any
right it might have to do) any of the following in any Insolvency Proceeding
without the consent of the First Lien Creditor:

 

(a)       raising any objection to, opposing or contesting (or supporting any
Person in objecting, opposing or contesting) any of the following:

 

(i)       Allowance of First Lien Obligations and Related Liens. Any item set
forth clauses (i) and (ii) of Section 2.2 (Contesting Liens and Priorities)
(irrespective of whether the First Lien Obligations are scheduled to be paid in
full as part of such Insolvency Proceeding), including (A) the amount of the
First Lien Obligations allowed or permitted to be asserted under any Bankruptcy
Law or otherwise in any Insolvency Proceeding, or (B) the extent to which the
First Lien Obligations are deemed secured claims under Section 506(a) of the
Bankruptcy Code or any similar provision in Bankruptcy Law;

 

(ii)       Adequate Protection for First Lien Obligations. (A) Any request for
protection to be provided to the First Lien Secured Lenders with respect to any
Collateral, including any Adequate Protection sought by or granted to the First
Lien Creditor (or the Collateral Agent acting on behalf of, or with the express
consent of, the First Lien Creditor) with respect to any Collateral or (B) any
consent or objection by the First Lien Creditor (or the Collateral Agent acting
on behalf of, or with the express consent of, the First Lien Creditor) to any
motion, relief, action or proceeding based on any Person (including the First
Lien Creditor) claiming a lack of Adequate Protection with respect to any
Collateral;

 

(iii)       Post-Petition Interest and Expenses for First Lien Obligations. Any
request by the First Lien Creditor (or the Collateral Agent acting on behalf of,
or with the express consent of, the First Lien Creditor) to permit, as part of
such Insolvency Proceeding, the payment or accrual of interest and fees, costs
and expenses (including fees and expenses of counsel and other professional
advisors) after the commencement of such Insolvency Proceeding, including
pursuant to Sections 506(b) or (c) of the Bankruptcy Code or any similar
provision of any applicable Bankruptcy Law;

 

(iv)       Use of Cash Collateral. Any use of Collateral constituting cash
collateral by the Borrower;

 

(v)       Post-Petition Financing. Any Post-Petition Financing constituting
First Lien Obligations, regardless of whether any amounts, obligations,
covenants or duties thereunder are senior to the Second Lien Obligations or the
Third Lien Obligations or secured by First Liens, and, with respect to each such
Post-Petition Financing, (A) each Lien securing such Post-Petition Financing
shall be a First Lien and, therefore, the Second Liens and the Third Liens on
any Collateral shall be junior and subordinate to such Lien to the same extent
such Second Liens and Third Liens are junior and subordinate to any other First
Lien and (B) each of the Second Lien Creditor and the Third Lien Creditor shall
further subordinate each Second Lien or Third Lien, as applicable, to any First
Liens securing such Post-Petition Financing as necessary or appropriate to
effect the priority described in clause (A) above;

 



 Page | 9 

 

 

(vi)       Sale of Collateral. Any proposed sale of the Collateral pursuant to
Section 363 of the Bankruptcy Code or any similar provision of any applicable
Bankruptcy Law;

 

(vii)       Relief from Automatic Stay. (A) Any request for relief from the
automatic stay as provided in Section 362 of the Bankruptcy Code or any similar
provision of any applicable Bankruptcy Law sought by the First Lien Creditor (or
the Collateral Agent acting on behalf of, or with the express consent of, the
First Lien Creditor) with respect to Collateral or (B) any consent or objection
by the First Lien Creditor (or the Collateral Agent acting on behalf of, or with
the express consent of, the First Lien Creditor) to any motion, relief, action
or proceeding based on any Person (including the First Lien Creditor) claiming
such relief from automatic stay with respect to any Collateral; or

 

(viii)       Plan of Reorganization. The treatment of First Lien Obligations
under a Chapter 11 plan of reorganization under the Bankruptcy Code or any
similar plan or reorganization or arrangement under any applicable Bankruptcy
Law;

 

(b)       Adequate Protection. (i) Request or accept any grant of Adequate
Protection on account of any Collateral or any other relief with respect to any
Collateral or (ii) otherwise request the payment of interest on any Second Lien
Obligations or Third Lien Obligations or of fees, costs or expenses (including
fees or expenses of counsel and other professional advisors) as part of any
Insolvency Proceeding, including pursuant to Sections 506(b) and (c) of the
Bankruptcy Code or similar provisions of any other Bankruptcy Law; provided,
that (x) to the extent the First Lien Creditor is granted Adequate Protection
with respect to the Collateral in the form of the benefit of additional or
replacement Liens on any Collateral (whether or not pre-petition Collateral),
then the Second Lien Creditor or the Third Lien Creditor may request Adequate
Protection in the form of the same additional or replacement Liens on such
Collateral, which Liens shall then be junior and subordinate to the First Liens
as provided in this Agreement (including, if applicable, to the Liens securing
any Post-Petition Financing as provided in clause (a)(v)) and (y) the Second
Lien Creditor and the Third Lien Creditor may request accrual (but not the
payment) of any interest on any Second Lien Obligations or Third Lien
Obligations, as applicable, or of any fees, costs or expenses constituting part
of Second Lien Obligations or the Third Lien Obligations, as applicable, as part
of an Insolvency Proceeding (which each of the Second Lien Creditor and the
Third Lien Creditor agrees will constitute adequate protection of their claims
and interests under the Bankruptcy Code);

 

(c)       Relief from Automatic Stay. Seek relief from the automatic stay as
provided in Section 362 of the Bankruptcy Code or any similar provision of any
applicable Bankruptcy Law or any other stay in respect of the Collateral.

 

5.2       Voting. Until the payment in full of all First Lien Obligations, if
either the Second Lien Creditor or the Third Lien Creditor has not voted its
claim in respect of any Collateral in any Insolvency Proceeding on or prior to
10 days before the expiration of the time to vote such claim, the First Lien
Creditor shall have the right, but not the obligation, to vote such claim. Any
such vote by the First Lien Creditor shall be irrevocable when made, and, once
made, neither the Second Lien Creditor nor the Third Lien Creditor shall have
any right to (and each of the Second Lien Creditor and the Third Lien Creditor
hereby waives, to the fullest extent permitted by applicable Regulations, any
right it might otherwise have to) change or withdraw any such vote.

 



 Page | 10 

 

 

5.3       Post-Petition Securities. If, prior to the payment in full of the
First Lien Obligations, the Second Lien Creditor or the Third Lien Creditor
receives any Post-Petition Securities in any Insolvency Proceeding and such
Post-Petition Securities benefit from any Lien upon any Bitcoin, Ether or
similar blockchain property of any reorganized debtor, such Liens shall
constitute Second Liens or Third Liens, as applicable, hereunder and shall be
junior and subordinate to the First Liens (which shall include any Liens
securing any Post-Petition Securities received in such Insolvency Proceeding on
account of any First Lien Obligation) to the same extent as all other Second
Liens or Third Liens hereunder.

 

5.4       Separate Classification. The grants of First Liens, Second Liens and
Third Liens pursuant to the Transaction Documents constitute separate and
distinct grants and, because of, among other things, differing rights in the
Collateral, each of the Second Lien Obligations and the Third Lien Obligations
are fundamentally different from the First Lien Obligations, and the Second Lien
Obligations, the Third Lien Obligations and First Lien Obligations must be
separately classified in any Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the Second Lien Obligations, the Third Lien Obligations and the
First Lien Obligations constitute only one secured claim with respect to any
Collateral (and not separate classes of senior and junior secured claims), then
all distributions with respect any Collateral shall be made as if there were
separate classes of senior and junior secured claims against the Borrower in
respect of such Collateral (with the effect that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Second Lien Creditor and the Third Lien Creditor), the First
Lien Creditor shall be entitled to receive, in addition to amounts distributed
to it in respect of principal, pre-petition interest and other claims,
Post-Petition Interest, before any distribution is made in respect of the claims
held by the Second Lien Creditor with respect to the Collateral (and each of the
Second Lien Creditor and the Third Lien Creditor shall, in accordance with
Section 3.4 (Payment Over) and in addition to but without duplication of any
amounts to be turned over thereunder, turn over to the First Lien Creditor for
the benefit of the First Lien Creditor all amounts otherwise received by it (and
assign all rights to receive amounts receivable by them) to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing the claim or recovery of the Second Lien Creditor or the Third Lien
Creditor).

 

5.5       Rights of Second Lien Creditor and Third Lien Creditor in an
Insolvency Proceeding. Without limitation to other rights of the Second Lien
Creditor or the Third Lien Creditor and except as otherwise limited or
prohibited by Section 4 (Exercise of Second Lien and Third Lien Remedies
Remedies) or any other provision of this Section 5 and except as part of or
following any Collateral Enforcement Action initiated in contravention of this
Agreement, the Second Lien Creditor and the Third Lien Creditor may (directly or
through the Collateral Agent) do each of the following:

 

(a)       prove its claim or, if applicable, its interest;

 

(b)       file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors;

 

(c)       file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of any Second Lien Obligation
in any Insolvency Proceeding, whether or not such Second Lien Obligation or
Third Lien Obligation is secured by any Collateral, in each case unless
otherwise expressly prohibited by this Agreement; and

 

(d)       vote on any plan of reorganization.

 



 Page | 11 

 

 

Section 6.      Amendments

 

6.1       Amendments to Second Lien Documents. Without the prior written consent
of the First Lien Creditor, no Second Lien Document may be amended, supplemented
or otherwise modified, and no new Second Lien Document may be entered into, in
each case if the effect of such amendment, supplement, modification or new
Second Lien Document is to do any of the following:

 

(a)       change or amend any term if such change or amendment would have a
material adverse effect on the rights and obligations of the First Lien Creditor
or the Collateral Agent, materially increase the obligations of the Borrower or
otherwise confer additional material rights to the holder of such Second Lien
Obligation in a manner adverse to the Collateral Agent, the First Lien Creditor
or the Borrower; or

 

(b)       contravene any provision of this Agreement.

 

6.2       Amendments to Third Lien Documents. Without the prior written consent
of the First Lien Creditor, no Third Lien Document may be amended, supplemented
or otherwise modified, and no new Third Lien Document may be entered into, in
each case if the effect of such amendment, supplement, modification or new Third
Lien Document is to do any of the following:

 

(a)       change or amend any term if such change or amendment would have a
material adverse effect on the rights and obligations of the First Lien Creditor
or the Collateral Agent, materially increase the obligations of the Borrower or
otherwise confer additional material rights to the holder of such Third Lien
Obligation in a manner adverse to the Collateral Agent, the First Lien Creditor
or the Borrower; or

 

(b)       contravene any provision of this Agreement.

 

Section 7.      Release of Collateral

 

7.1       Direction to Release. The Collateral Agent shall upon request by the
Borrower, and is hereby authorized and directed (without any further notice or
consent to or of any Secured Party) to, promptly release any Lien held by the
Collateral Agent for the benefit of the Secured Parties against any of the
following:

 

(a)       all of the Collateral, upon receipt of a written notice from each
Creditor that all Secured Obligations have been paid in full;

 

(b)       any Collateral in connection with any Collateral Enforcement Action
permitted under this Agreement and the Transaction Documents; or

 

(c)       any Collateral sold or otherwise disposed of by the Borrower, if such
sale or disposition is not otherwise prohibited by this Agreement and otherwise
permitted by the Transaction Documents.

 

7.2       Further Assurances. The Collateral Agent is hereby authorized and
directed to execute and deliver or file such termination and partial release
statements and take such other actions as are reasonably necessary to release
(or subordinate) Liens pursuant to this Section 8 promptly upon the
effectiveness of any such release (or subordination).

 



 Page | 12 

 

 

Section 8.      Attorney in Fact; Execution of Releases

 

(a)       Each of the Second Lien Collateral Agent and the Third Lien Collateral
Agent hereby irrevocably constitutes and appoints the First Lien Creditor and
any officer or agent thereof (including the Collateral Agent), with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Second Lien Collateral Agent
and the Second Lien Collateral Agent, and in the name of the Second Lien
Collateral Agent or the Third Lien Collateral Agent, as applicable, or in the
First Lien Creditor’s own name, for the purpose of carrying out the terms of
this Agreement, to take, prior to the payment in full of all First Lien
Obligations, any appropriate action (including executing any document or
instrument necessary or desirable) to accomplish the purpose of, or obtaining or
preserving the full benefits of, this Agreement and the rights and powers herein
granted, including to ensure the validity, perfection or priority of the Second
Liens and the Third Liens.

 

(b)       Without limiting the generality of the foregoing, each of the Second
Lien Collateral Agent and the Third Lien Collateral Agent hereby gives the First
Lien Creditor and any officer and agent thereof (including the Collateral Agent)
the power and right, on behalf of the Second Lien Collateral Agent and the Third
Lien Collateral Agent, without notice to or assent by the Second Lien Creditor
or the Third Lien Creditor, to do, prior to the payment in full of the First
Lien Obligations, any of the following, to the extent the Second Lien Collateral
Agent or the Third Lien Collateral Agent would be permitted to do so under the
First Lien Documents, Second Lien Documents and the Third Lien Documents:

 

(i)       file of any financing or continuation statement under the UCC or other
similar applicable Regulation;

 

(ii)       take possession of, and indorse and collect, either in the name of
the Second Lien Creditor or its own name, any item that is required to be turned
over to the First Lien Creditor pursuant to Section 3.1;

 

(iii)       execute, in connection with any release of any Collateral described
in Section 8 (Release of Collateral) for which the Second Lien Creditor or the
Third Lien Creditor, as applicable, is obligated under such Section 8 (Release
of Collateral) to release or subordinate its Second Liens or Third Liens, as
aplicable, any termination, partial release, endorsement, assignment, other
instrument of conveyance or transfer, any subordination agreement or any other
document with respect to such Collateral necessary or appropriate to effect such
release or subordination; and

 

(iv)       direct the Collateral Agent to do any of the foregoing.

 

(c)       Each of the Second Lien Collateral Agent and the Third Lien Collateral
Agent hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable.

 

(d)       Notwithstanding the grant of the foregoing power of attorney, nothing
in this Section 9 is intended to in any way relieve the Borrower of its
obligations to comply with Regulations or applicable Contractual Obligations
with respect to the release of collateral under any Second Lien Document or the
Third Lien Documents.

 



 Page | 13 

 

 

Section 9.         Rights and Remedies of First Lien Creditor

 

9.1       Continuing Rights with Respect to First Lien Obligations

 

(a)       Without limiting the other rights the First Lien Creditor may have
under this Agreement or the Transaction Document and subject to the rights of
the Second Lien Creditor, the Third Lien Creditor and other limitations
expressly set forth in Section 4 (Exercise of Second Lien Remedies) and Section
5 (Insolvency Proceedings) and to the limitations expressly set forth in Section
7 (Amendments) or otherwise expressly set forth in this Agreement, the First
Lien Creditor may (but shall not be obligated to), and shall have the exclusive
right, prior to the payment in full of the First Lien Obligations, without any
consultation with, any consent of, any duty to (or, except as otherwise
expressly provided hereunder, notice to) the Second Lien Creditor or the Third
Lien Creditor, without regard to any right or interest the Second Lien Creditor
or the Third Lien Creditor may have in the Collateral or otherwise, without
incurring any liability to the Second Lien Creditor or the Third Lien Creditor
and without impairing or releasing any of the subordination, priorities and
other obligations of the Second Lien Creditor or the Third Lien Creditor
provided in this Agreement (even if any right of subrogation or other right or
remedy of the Second Lien Creditor or the Third Lien Creditor is affected,
impaired or extinguished thereby), to do, delay or not do (or direct the
Collateral Agent to do, delay or not do) each of the following, all in such
order, at such time and in such manner as it may determine in the exercise of
its sole discretion:

 

(i)       manage, supervise, maintain, or make further, extensions of credit to
the Borrower under the First Lien Documents and First Lien Obligations,
including changing duties or provisions, the manner, place or terms of payment
or change the time of payment of, and modifying, whether by course of conduct or
otherwise, any First Lien Document, First Lien Obligation, First Lien or
guaranty of any First Lien Obligation and entering into any Refinancing of any
First Lien Obligation;

 

(ii)       settle or compromise any First Lien Obligation, any insurance policy
covering the Collateral or any other liability of the Borrower with respect to
the Collateral or the First Lien Obligations and apply or permit any other
Person to apply any sums by whomsoever paid and however realized with respect to
the Collateral or any First Lien Obligation to any liability (including the
First Lien Obligations), or change any such application, in each case in any
manner, in any order and for any purpose;

 

(iii)       require the Borrower to provide, or otherwise accept, additional
Collateral (including if the LTV Ratio shall equal or exceed the Collateral Call
Percentage);

 

(iv)       take, elect to take, delay in or refrain from taking any Collateral
Enforcement Action, sell (including if the LTV Ratio equals or exceeds the
Liquidation Percentage or if the Borrower shall have failed to deposit
additional Collateral as required within the time required), exchange, release,
surrender, collect on, realize upon, enforce rights, exercise remedies
(including rights and remedies of a secured lender under the UCC or any other
applicable Regulation of any applicable jurisdiction and rights and remedies of
a secured creditor under any Bankruptcy Law), elect rights or remedies, delay in
or refrain from exercising any rights or remedies and otherwise deal freely with
in any manner and in any order any Collateral in accordance with the terms of
the First Lien Documents as if the Second Liens and Third Liens did not exist,
including collecting on any account or general intangible that is part of the
Collateral, sending Blockage Notices with respect to deposit accounts and
similar notices with respect to securities accounts and other accounts
containing Collateral, approve any award granted in any condemnation or similar
proceeding affecting the Collateral, exercising rights under any Landlord Waiver
or Bailee’s Letter, making determinations regarding dispositions pursuant to
§363(f) of the Bankruptcy Code and similar Bankruptcy Laws, appointing an agent
to sell or otherwise dispose of Collateral, credit bidding the debt owing to the
First Lien Creditor and incurring fees and expenses in connection with any sale
or other disposition of Collateral; and

 

(v)       commence or join any Person in commencing any Insolvency Proceeding
with respect to the Borrower, participate or consent to any Post-Petition
Financing, take any of the actions set forth in any of the subclauses of
Section 5.1(a) (Waivers) or object, whether in any Insolvency Proceeding or
otherwise, to any action taken by any Person (including the Second Lien Creditor
and the Third Lien Creditor), including to the Second Lien Creditor or the Third
Lien Creditor seeking Adequate Protection or asserting any right or remedy,
whether under this Agreement, the Transaction Documents or otherwise.

 



 Page | 14 

 

 

(b)       The Second Lien Collateral Agent, the Third Lien Collateral Agent and
the Borrower understand and agree to the following:

 

(i)       The Collateral Claim Percentage and the Collateral Claim Period are
intended to provide the Borrower an opportunity to provide additional Collateral
in the absence of any other Event of Default, and that the concept of Liquidity
Percentage is necessary and appropriate to protect the Lender against periods of
high volatility and rapid changes in value of the Collateral. As a result, the
Borrower and the Second Lien Creditor and the Third Lien Creditor may see the
Collateral being sold without notice, at a time when it is losing its value
rapidly, even if such loss of value is ultimately temporary and even at a time
when the Borrower is willing and able to repay the First Lien Obligations
through other means.

 

(ii)       Anything else in any First Lien Document notwithstanding, certain
events may add assets to the Collateral (or otherwise transform part of the
Collateral) so as to make it technologically difficult or impossible for the
First Lien Creditor or the Collateral Agent to transfer all or part of the
Collateral to the Borrower or the Second Lien Creditor or the Third Lien
Creditor. Neither the First Lien Creditor nor the Collateral Agent shall be
liable for any Losses to the Borrower, the Second Lien Creditor, the Third Lien
Creditor or their respective Affiliates or other Persons from such event.

 

(iii)       (x) any transfer of Collateral, either to or from the Borrower or
other parties, results in transfer fees (such as mining fees, etc.) and that
such transfer fees are the responsibility of the Borrower and are typically
deducted directly from such Collateral and reduce its value, so that, even if
the Borrower pays all Obligations in full in cash, the Collateral returned to
the Borrower or the Second Lien Collateral Agent or the Third Lien Collateral
Agent shall be reduced by such transfer fees, (y) it may not be possible to sell
at the price shown in the Valuation Index at the time of the sale due to market
conditions and to the time necessary to complete all steps to sell the
Collateral and (z) the Lender will use its judgment to make choices to obtain
what it feels is the best price for the Collateral to get the Obligations repaid
and these choices will not necessarily reflect the choices the Borrower would
have made to obtain the best value for the Collateral as a whole.

 

9.2       Continuing and Irrevocable Rights Under this Agreement. This is a
continuing agreement of lien subordination. All rights and remedies of the First
Lien Creditor and all obligations of the Second Lien Collateral Agent and the
Third Lien Collateral Agent under this Agreement shall remain in full force and
effect until payment in full of all First Lien Obligations irrespective of, and
no right or remedy of the First Lien Creditor under this Agreement shall be
prejudiced or impaired at any time by, any of the following: (a) any action
described in 7.3 (Amendments; Legends) or Section 10.1 (Continuing Rights with
Respect to First Lien Obligations), (b) any lack of validity or enforceability
of any First Lien Document, any Second Lien Document or any Third Lien Document,
(c) the commencement of any Insolvency Proceeding or any other Collateral
Enforcement Action, (d) any act or failure to act on the part of the Borrower or
the First Lien Creditor, (e) any noncompliance by any Person with the terms,
provisions and covenants of this Agreement or any Transaction Document,
regardless of any knowledge thereof that the First Lien Creditor may have or be
otherwise charged with or (f) any other circumstances that otherwise might
constitute a defense available to, or a discharge of, the Borrower in respect of
any First Lien Obligation or of the Second Lien Creditor or the Third Lien
Creditor in respect of this Agreement, any Second Lien Document or Third Lien
Document. All consents, waivers and other provisions set forth herein for the
benefit of the First Lien Creditor are irrevocable (except in a writing signed
by the First Lien Creditor as provided in Section 14.1 (Amendments; Waivers)),
and each of the Second Lien Collateral Agent , the Third Lien Creditor and the
Borrower hereby waives any right under applicable Regulations to revoke any such
consent, waiver or other provision of this Agreement.

 



 Page | 15 

 

 

Section 10.         Representations and Warranties

 

Each party hereto represents and warrants as follows: (a) such party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
enter into and perform its obligations under this Agreement, (b) this Agreement
has been duly executed and delivered by such party and constitutes a legal,
valid and binding obligation of such party, enforceable in accordance with its
terms and (c) the execution, delivery and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any governmental authority and (ii) will not violate
any applicable Regulation or the Constituent Documents of such party or any
order of any Governmental Authority binding upon such party.

 

Section 11.         Independent Analysis; No Warranties; No Duties

 

11.1       Independent Analysis.

 

(a)       Each Secured Party has, independently and without reliance on any
other Secured Party, and based on documents and information deemed by it
appropriate, made its own credit analysis and decision to enter into this
Agreement, the Transaction Documents, and the transactions contemplated hereby
and thereby and each of the Second Lien Collateral Agent and the Third Lien
Collateral Agent will continue to make its own credit decision in taking or not
taking any action under the Second Lien Documents or Third Lien Documents, as
applicable, and this Agreement.

 

(b)       The First Lien Creditor, on the one hand, and the Second Lien
Collateral Agent and the Third Lien Collateral Agent collectively, on the other
hand, shall each, without reliance on the other or on the Collateral Agent, be
responsible for keeping themselves informed of (a) the financial condition of
the Borrower and all endorsers or guarantors of the Secured Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the Secured
Obligations.

 

(c)       No Secured Party shall have any duty to advise any other Secured Party
of information known to it regarding such condition or any such circumstances or
otherwise. In the event the First Lien Creditor, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
the Second Lien Creditor or the Third Lien Creditor, it or they shall be under
no obligation (i) to provide any additional information or to provide any such
information on any subsequent occasion, (ii) to undertake any investigation or
(iii) to disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential.

 

11.2       No Warranties or Liability

 

(a)       No Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any Transaction Document.

 

(b)       None of the Collateral Agent and the First Lien Creditor shall have
any duty or liability to the Second Lien Creditor or the Third Lien Creditor
with respect to, and each of the Second Lien Creditor and the Third Lien
Creditor hereby waives all claims against the First Lien Creditor or the
Collateral Agent arising out of, any and all actions that the First Lien
Creditor or the Collateral Agent may take or permit or omit to take pursuant to
Section 10.1 (Continuing Rights with Respect to First Lien Obligations) or
otherwise with respect to any of the following: (i) any First Lien Document,
(ii) the collection of any First Lien Obligation, (iii) the foreclosure upon, or
sale, liquidation or other disposition of, any Collateral, (iv) the release of
any Lien or (v) the maintenance or preservation of any Collateral, any First
Lien Obligation or any right of or benefit to the First Lien Creditor.

 



 Page | 16 

 

 

(c)       Without limiting the foregoing, none of the First Lien Creditor and
the Collateral Agent shall have any duty to the Second Lien Creditor or the
Third Lien Creditor to act or refrain from acting in a manner that allows, or
results in, the occurrence or continuance of an event of default or default
under any agreements with the Borrower (including the Transaction Documents),
regardless of any knowledge thereof that the First Lien Creditor or the
Collateral Agent may have or be charged with.

 

Section 12.        Collateral Agent

 

12.1       Appointment

 

(a)       Each Creditor hereby irrevocably appoints _____________ as “Collateral
Agent” hereunder to handle matters relating to the Collateral, and each Creditor
hereby irrevocably authorizes the Collateral Agent to take such actions on its
behalf and to exercise such power as are delegated to the Collateral Agent by
the terms of this Agreement or any related document as well as all powers such
Creditors have under the Transaction Documents with respect to the Collateral,
together with such actions and powers as are reasonably incidental thereto, in
accordance with the terms of this Agreement or any related document or
Transaction Document. The provisions of this Section 12 are solely for the
benefit of the Collateral Agent and the Borrower shall not have any rights as a
third party beneficiary of any provision thereof. It is understood and agreed
that the use of the term “agent” herein or in any other Transaction Document (or
any other similar term) with reference to the Collateral Agent is not intended
to connote, and the Collateral Agent does not assume and shall not be deemed to
have assumed, any fiduciary, trust or other implied (or express) obligation or
relationship arising under agency doctrine of any applicable Regulation. Without
limiting the foregoing, the Collateral Agent shall not (a) be subject to any
fiduciary or implied duties, regardless of whether a Default has occurred or (b)
except as expressly set forth in this Agreement or the Transaction Documents,
have any duty to disclose, or be liable for any failure to disclose, any
information relating the Borrower or any of its Affiliates that is communicated
to or obtained by the Person serving as the Collateral Agent or any of its
Affiliates in any capacity. Instead, such term is used as a matter of market
custom, and is intended to create or reflect only a ministerial relationship
between contracting parties, mostly for administrative purposes.

 

(b)       The Collateral Agent shall not have any duties or responsibilities
except those expressly set forth in this Agreement or any Transaction Document
to which the Collateral Agent is a party as such, and the Collateral shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except for those expressly mentioned by this Agreement or any
Transaction Document as required to be taken by the Collateral Agent upon the
direction of all or part of the Creditors; provided, that, even in such cases,
the Collateral Agent shall not be required to take any action that, in the
opinion of the Collateral Agent, may expose the Collateral Agent to liability or
that is contrary to any Transaction Document or any applicable Regulation.
Notwithstanding anything to the contrary contained herein, the Collateral Agent
shall not be required to take any action which is contrary to this Agreement or
any Transaction Document to which the Collateral Agent is a party or any
applicable Regulation. The Collateral Agent shall not (i) be required to
initiate or conduct any litigation or collection proceeding hereunder or under
any Transaction Document to which the Collateral Agent is a party, unless
required by the terms of this Agreement or any Transaction Document (and the
Collateral Agent shall have been indemnified to its satisfaction for costs,
claims and expenses to be incurred by it), or (ii) be responsible for any action
taken or omitted to be taken by it hereunder, under this Agreement or any
Transaction Document to which the Collateral Agent is a party or in connection
herewith or therewith, except in the case of its own gross negligence or willful
misconduct.

 



 Page | 17 

 

 

(c)       None of the Collateral Agent or any Creditor nor any of their
respective Affiliates shall be responsible to any other Creditor for any
recitals, statements, representations or warranties made by the Borrower or any
of its Affiliates contained in this Agreement or any Transaction Document or in
any certificate or other document referred to or provided for in, or received by
any Creditor under, this Agreement or any Transaction Document, for the value,
validity, effectiveness, genuineness, enforceability, priority or sufficiency of
this Agreement or any Transaction Document or any other document referred to or
provided for herein or therein or for any failure by the Borrower or any of its
Affiliates to perform their respective obligations hereunder or thereunder. Each
Creditor represents that it has, independently and without reliance on the
Collateral Agent or any other Creditor, and based on such documents and
information as it has deemed appropriate, made its own appraisal of the
Collateral and the Transaction Documents, the financial condition and affairs of
the Borrower and its own decision to enter into this Agreement and the other
Transaction Documents to which it is a party and agrees that it will,
independently and without reliance upon the Collateral Agent or any other
Creditor, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own appraisals and decisions in
taking or not taking action under this Agreement and the Transaction Documents
to which it is a party. Neither the Collateral Agent nor any Creditor shall be
required to keep informed as to the performance or observance by the Borrower or
any of its Affiliates under the Transactions Documents or any other document
referred to or provided for therein or to make inquiry of, or to inspect the
properties or books of, the Borrower or such Affiliates. Except for notices,
reports and other documents and information expressly required to be furnished
to the Creditors by the Collateral Agent hereunder and under the Transaction
Documents, none of the Collateral Agent or any Creditor shall have any duty or
responsibility to provide any other Creditor with any credit or other
information concerning the Borrower, or any Affiliate thereof, which may come
into the possession of the Collateral Agent or such Creditor or any of its or
their Affiliates.

 

(d)       The Collateral Agent may execute any of its duties or powers under
this Agreement and the Collateral Documents by or through agents,
attorneys-in-fact, receivers or employees and shall be entitled to advice of
counsel concerning all matters pertaining to such duties and may in all cases
pay such reasonable compensation to all such agents, attorneys-in-fact,
receivers and employees as may reasonably be employed in connection with its
duties hereunder. The Collateral Agent may act upon the opinion or advice of any
attorney (including in-house counsel) selected by the Collateral Agent in the
exercise of reasonable care. The Collateral Agent shall not be responsible for
any Loss resulting from any action or inaction taken or not taken, as the case
may be, in good faith in reliance upon such opinion or advice. The Collateral
Agent without consent of or notice to any party hereto, may assign any and all
of its rights or obligations hereunder to any of its Affiliates.

 

(e)       The Creditors hereby authorize the Collateral Agent to execute,
deliver and perform each of the Transaction Documents to which the Collateral
Agent is or is intended to be a party, and each Creditor agrees to be bound by
all of the agreements of the Collateral Agent contained in, and all of the other
terms and conditions of, the Transaction Documents.

 

(f)       Without the prior written consent of all Creditors (except as the
Controlling Creditor is entitled to instruct, and so instructs, pursuant to this
Agreement or the Transaction Documents or as may be otherwise required under the
Transaction Documents), the Collateral Agent shall not (a) release any
Collateral or otherwise terminate any Lien under any Transaction Document,
(b) consent to any modification, supplement, amendment, termination or waiver of
any Transaction Document or (c) consent to any Lien under any Transaction
Document securing obligations other than the Secured Obligations; provided that
no such consent shall be required, and the Collateral Agent is hereby
authorized, to release any Lien covering Collateral if such release of
Collateral is expressly permitted under the applicable Transaction Documents or
is made in connection with a Collateral Enforcement Action or otherwise in
connection with the exercise of remedies taken by, or at the written direction
of the relevant Controlling Creditor pursuant to the Transaction Documents and
in accordance with this Agreement. Unless otherwise directed the Collateral
Agent may take such action, to the extent permitted under the Transactions
Documents, as it considers desirable or necessary to preserve or perfect its
interest in the Collateral.

 



 Page | 18 

 

 

(g)       For the avoidance of doubt, nothing in this Agreement or in any other
Transaction Document shall limit the obligations of the Borrower under any
Transaction Document, including any obligation of the Borrower to obtain any
consent or approval of the Secured Parties or any other Person required to be
obtained by such Borrower prior to any amendment of, modification or supplement
to or waiver under any Transaction Document. The Borrower shall not request the
consent of the Collateral Agent and the Collateral Agent shall not consent to
any amendment of, modification or supplement to or waiver under any Transaction
Document unless and until the Borrower shall have first obtained all such
required consents and approvals.

 

12.2       Actions; Direction of Creditors; Notices

 

(a)       Except as set forth in clause (b) below, the Collateral Agent shall
take, or refrain from taking, any action as directed in writing by the
Controlling Creditor or any other action that does not contradict any provision
of this Agreement as directed in writing by (i) the Controlling Creditor or (ii)
the other Creditor; provided, that (x) in case of conflict between directions
validly given pursuant to clause (i) above and directions validly given pursuant
to clause (ii) above, such directions given pursuant to clause (i) above shall
govern and (y) in case of conflict between any other directions validly given
pursuant to this clause (b), the directions last received by Collateral Agent
shall govern.

 

(b)       From and after the receipt of any Notice of Default and prior to the
withdrawal of all pending Notices of Event of Default, the Collateral Agent
shall take, or refrain from taking, any action directed in writing by the
Creditors jointly or any other action that does not contradict any provision of
this Agreement as directed in writing by (i) the Controlling Creditor and
(ii) solely to the extent empowered to do so pursuant to Section 4.2
(Termination of Standstill), the Second Lien Creditor or the Third Lien
Creditor, as applicable; provided, that (x) directions given pursuant to clause
(ii) above shall expire no later than when the power to give such directions
shall expire and (y) in case of conflict between any other directions validly
given pursuant to this clause (b), taking into account the preceding clause (x),
the directions last received by Collateral Agent shall govern. In the event all
of the Events of Default giving rise to any Notice of Default issued by either
Creditor has been cured or waived or otherwise has ceased to exist pursuant to
the applicable Transaction Document, such Creditor shall withdraw such Notice of
Default by written notice of such withdrawal to the Collateral Agent.

 

(c)       In the event that the Collateral Agent shall have received
instructions from the Controlling Lender which the Collateral Agent believes are
inconsistent, the Collateral Agent shall notify the Controlling Lender of such
belief and the Collateral Agent shall be entitled to refrain from following such
conflicting instructions until such instructions are clarified to the reasonable
satisfaction of the Collateral Agent by the Controlling Lender; provided that if
such conflicting instructions are not so clarified within the time requested by
the Collateral Agent, the Collateral Agent shall, subject to the terms and
conditions hereof, exercise such remedies hereunder and under the Transaction
Documents as the Collateral Agent believes are appropriate under its preferred
reading of such instructions.

 



 Page | 19 

 

 

(d)       No Secured Party may instruct the Collateral Agent to take any action
that such Secured Party itself is prohibited to take under this Agreement or any
Transaction Document. The Collateral Agent waives and agrees not to exercise all
rights it holds solely for the benefit of the Second Lien Creditor and the Third
Lien Creditor hereunder to the same extent that each of the Second Lien Creditor
and the Third Lien Creditor has waived or agreed not to exercise such rights
under this Agreement or under any Transaction Document. The Collateral Agent
shall be entitled to rely upon, and shall have no duty to investigate the
accuracy of the matters stated in, any certificate, notice or other document
(including any cable, telegram, telecopy or telex) reasonably believed by it to
be genuine and to have been signed or sent by or on behalf of the proper Person
or Persons.

 

(e)       The Collateral Agent shall not be deemed to have knowledge or notice
of the occurrence of a Default or an Event of Default unless the Collateral
Agent has received written notice from a Secured Party describing such Default
or Event of Default and stating that such notice is a “Notice of Default”. The
Collateral Agent shall take such action with respect to such Default or Event of
Default as so directed by the Controlling Creditor (in accordance with the
provisions of the Transaction Documents); provided that, unless and until the
Collateral Agent shall have received such directions, the Collateral Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable in the best interest of the Secured Parties generally (without having
regard to the specific interests of any Secured Party) or, at the discretion of
the Collateral Agent, in the best interest of the Controlling Creditor.

 

(f)       The Controlling Creditor shall promptly send to the other Creditor a
copy of any written direction given by such Controlling Creditor pursuant to
this Section 13.2, and the Collateral Agent shall provide to each Creditor a
copy of any written direction received from any other Secured Party pursuant to
this Section 13.2; provided, that the failure to comply with this clause (d)
shall not impair any right, power or remedy of any Secured Party under any
Transaction Document.

 

(g)       In the event that the Collateral Agent is instructed to proceed to
take any Collateral Enforcement Action or otherwise sell or otherwise dispose
of, or take any other action with respect to, any or all of the Collateral or to
take any other action pursuant to this Agreement or any other Transaction
Document, then, upon the request of the Collateral Agent, each Creditor shall
notify the Collateral Agent in writing, as of any time the Collateral Agent may
specify in such request, of (a) the aggregate amount of the applicable Secured
Obligations owing under the applicable Transaction Documents, (b) the components
of such Secured Obligations and (c) such other information as the Collateral
Agent may reasonably request.

 

(h)       Nothing in this Section 13.2 shall impair the right of the Collateral
Agent in its discretion to take or omit to take any action deemed proper by the
Collateral Agent under this Agreement and the Transaction Documents and that it
believes in good faith is not inconsistent with any direction of the Controlling
Creditor delivered pursuant to this Section 13.2; provided, the Collateral Agent
shall not be under any obligation to take any discretionary action under the
provisions of this Agreement or any Transaction Document unless so directed by
the Controlling Creditor.

 

12.3       No Duties.

 

(a)       The Collateral Agent and the First Lien Creditor shall have no
obligation whatsoever to any Secured Party to ensure that the Collateral in
their possession or under their control is genuine or owned by the Borrower or
to preserve the rights or benefits of any Person except as expressly set forth
in this Agreement. Neither Collateral Agent nor the First Lien Creditor shall
have, by reason of this Agreement, any Transaction Document or any other
document, a fiduciary relationship with the Second Lien Creditor or the Third
Lien Creditor.

 



 Page | 20 

 

 

12.4       Indemnification. Each Creditor agrees to indemnify the Collateral
Agent and each of its Affiliates, and each of their respective directors,
officers, employees, agents and advisors (to the extent not reimbursed by the
Borrower), from and against such Lender’s ratable share (calculated based on the
outstanding principal amount of the Secured Obligations owing to, including
commitments of, such Creditors) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
(including fees, expenses and disbursements of financial and legal advisors) of
any kind or nature whatsoever that may be imposed on, incurred by, or asserted
against, the Collateral Agent or any of its Affiliates, directors, officers,
employees, agents and advisors in any way relating to or arising out of this
Agreement or the Transaction Documents or any action taken or omitted by the
Collateral Agent under this Agreement or the other Transaction Documents;
provided, that no such Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Collateral Agent’s or such
Affiliate’s gross negligence, bad faith or willful misconduct. Without limiting
the foregoing, each such Lender further agrees to reimburse the Collateral Agent
promptly upon demand for its ratable share (calculated based on the outstanding
principal amount of the Secured Obligations owing to, and commitments of, such
Creditors) of any out-of-pocket expenses (including fees, expenses and
disbursements of financial and legal advisors) incurred by the Collateral Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement or the Transaction Documents, to the
extent that the Collateral Agent is not reimbursed therefor by the Borrower.

 

12.5       Limitation of Liability. The Collateral Agent shall have no liability
(whether in contract, tort or otherwise) to any Secured Party for or in
connection with the transactions contemplated hereby or by any Transaction
Document, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Collateral Agent’s gross negligence or willful misconduct.

 

12.6       Resignation and Removal

 

(a)       The Collateral Agent may resign at any time by giving written notice
thereof to the Creditors and the Borrower and shall, immediately upon giving
such notice, be discharged from its duties and obligations under this Agreement
and the Transaction Documents. The Collateral Agent may be removed at any time
by the Creditors, acting jointly, by giving written notice thereof to the
Collateral Agent and the Borrower. Upon any such resignation or removal, the
Creditors acting jointly shall have the right to appoint a successor Collateral
Agent. If no successor Collateral Agent shall have been so appointed and shall
have accepted such appointment within 30 days following the notice of
resignation or removal, then the retiring Collateral Agent may, on behalf of the
Secured Parties, appoint a successor Collateral Agent. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld or delayed and shall not be
required upon the occurrence and during the continuance of an Event of Default).

 

(b)       Upon the acceptance of any such appointment by a successor Collateral
Agent, such successor Collateral Agent shall succeed to, and become vested with,
all the rights, powers, privileges and duties of the retiring Collateral Agent
hereunder and under the Transaction Documents. Promptly after the retiring
Collateral Agent’s resignation or removal hereunder as Collateral Agent, the
retiring Collateral Agent shall, upon reimbursement of its expenses and receipt
of appropriate indemnfications, take such action as may be reasonably necessary
to assign to the successor Collateral Agent its rights as Collateral Agent under
the Collateral Documents and to protect and maintain the Liens held by the
Collateral Agent for the benefit of the Secured Parties (including delivery of
any Collateral in its possession to the successor Collateral Agent). After such
resignation, the retiring Collateral Agent shall continue to have the benefit of
this Section 13 and the remainder of this Agreement and the Transaction
Documents any as to any actions taken or omitted to be taken by it while it was
Collateral Agent under this Agreement and the Transaction Documents. The
Collateral Agent shall not be obligated to pay any fee or expense of any
successor Collateral Agent.

 



 Page | 21 

 

 

(c)       Prior to any Person accepting its appointment as a successor
Collateral Agent, the Controlling Creditor shall assume and perform all of the
duties of the retiring Collateral Agent hereunder until such time, if any, as a
successor Collateral Agent shall become the Collateral Agent hereunder.

 

(d)       Any Person (i) into which the Collateral Agent may be merged or
consolidated or (ii) which may result from any merger, conversion, or
consolidation to which the Collateral Agent shall be a party, which corporation,
if requested by any Creditor, executes an agreement of assumption to perform
every obligation of the Collateral Agent under this Agreement and the
Transaction Documents, shall be the successor of the Collateral Agent hereunder
without the execution or filing of any instrument or any further act on the part
of any of the parties hereto.

 

Section 13.        Miscellaneous

 

13.1       Amendments; Waivers. No amendment, modification or waiver of any
provision of this Agreement shall be deemed to be made unless the same shall be
in writing signed by each of the First Lien Creditor, the Second Lien Creditor,
the Third Lien Creditor and, in the absence of any continuing Event of Default
and, with respect to modifications to, or waivers with respect to, Section 8
(Release of Collateral) or any other modification or waiver materially affecting
any right, obligation or duty of the Borrower, the Borrower. In the case of a
waiver of any provision of this Agreement, such waiver shall be effective only
with respect to the specific instance involved and shall in no way impair the
rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time.

 

13.2       Consent of Borrower. The Borrower hereby consents to the provisions
of this Agreement.

 

13.3       Reliance by First Lien Creditor. The consent by the First Lien
Creditor to the execution and delivery of the Second Lien Documents and the
Third Lien Documents and to the grant to the Second Lien Creditor of a Second
Lien on the Collateral as well as to the Third Lien Creditor of a Third Lien on
the Collateral and all extensions of credit made or deemed made on and after the
date hereof by the First Lien Creditor to the Borrower are given, made or deemed
made in reliance upon this Agreement.

 

13.4       Consequential Damages. In no event shall any party hereto be liable
on any theory of liability for any special, consequential or punitive damages
(including any loss of profits, business or anticipated savings). Each Secured
Party hereby waives, releases and agrees (each for itself and on behalf of its
Subsidiaries) not to sue upon any such claim for any special, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

13.5       Notices. All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given as set forth in any
applicable First Lien Document, Second Lien Document or Third Lien Document for
such party or beneficiary (and notice to the Collateral Agent shall be given to
the First Lien Lender unless otherwise notified by the Collateral Agent to all
other parties hereto).

 



 Page | 22 

 

 

13.6       Effectiveness; Assignments; Refinancing. This Agreement shall become
effective when executed and delivered by the parties hereto and, thereafter,
shall be binding upon the parties hereto and their successors and assigns, and
shall remain in full force and effect after the commencement of any Insolvency
Proceeding. This Agreement may not be assigned by any Secured Party except in
connection with a corresponding permitted assignment of the rights of such
Secured Party as such under the corresponding Transaction Documents and may not
be assigned by the Borrower. Should any Post-Petition Financing or any
Refinancing of any Secured Obligation occur, this Agreement shall apply to such
Post-Petition Financing or Refinancing to the same extent as to the original
Secured Obligations, and the parties hereto agree to enter into conforming
changes to this Agreement, if any, as may be necessary or appropriate to ensure
or evidence such application.

 

13.7       No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of the First Lien Creditor, the
Second Lien Creditor, the Third Lien Creditor the Borrower and each of their
respective successors and (if permitted) assigns and, to the extent applicable,
the Borrower, the Second Lien Creditor, the Third Lien Creditor and their
respective successors and (if permitted) assigns. No other Person, shall have or
be entitled to assert rights or benefits hereunder, including, other than with
respect to Section 2.3(a) (No Additional Liens) and Section 7 (Release of
Collateral), the Borrower. Except for Section 2.3(a) (No Additional Liens) and
Section 7 (Release of Collateral), nothing herein shall be construed to grant
any right or give any benefit to the Borrower or to modify, as between the
Borrower and the Secured Parties only, any right or remedy any Secured Party may
have against the Borrower (including any right of any Secured Party to receive
payments of principal and interest permitted hereunder) or any obligation of the
Borrower.

 

13.8       Specific Performance. The First Lien Creditor may demand specific
performance of this Agreement. Each of the Second Lien Creditor and the Third
Lien Creditor hereby irrevocably waives any defense it might have based on the
adequacy of a remedy at law and any other defense that might be asserted to bar
the remedy of specific performance in any action that may be brought by the
First Lien Creditor.

 

13.9       Further Assurances. Each of the Collateral Agent, the Second Lien
Creditor and the Third Lien Creditor agrees that it shall take such further
action and shall execute and deliver to the First Lien Creditor such additional
documents and instruments (in recordable form, if requested) as the First Lien
Creditor may reasonably request to effectuate the terms of and the Lien
priorities contemplated by, this Agreement.

 

13.10       Governing Law. This Agreement shall be interpreted, and the rights
and liabilities of the parties hereof determined, in accordance with the law of
the State of New York.

 

13.11       Consent to Jurisdiction; Waivers.

 

(a)       Any legal action or proceeding with respect to this Agreement may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Agreement, each party hereto hereby accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.

 

(b)       Each Secured Party and each other party hereto hereby irrevocably
consents to the service of any and all legal process, summons, notices and
documents in any suit, action or proceeding brought in the United States of
America arising out of or in connection with this Agreement by the mailing (by
registered or certified mail, postage prepaid) or delivering of a copy of such
process to such party at its address specified in Section 14.5 (Notices). Each
party hereto agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by any applicable Regulation.

 



 Page | 23 

 

 

(c)       Each Secured Party and each other party hereto irrevocably waives
trial by jury in any action or proceeding with respect to this Agreement.

 

13.12       Severability. Any provision this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace any part of any
provision so held illegal, invalid or unenforceable so as to replace it with
valid provisions the economic effect of which comes as close as possible to such
part of such provision held illegal, invalid or unenforceable.

 

13.13       Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

 

13.14       Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed signature page of this Agreement by facsimile
transmission or by posting on the Approved Electronic Platform shall be as
effective as delivery of a manually executed counterpart hereof.

 

13.15       Entire Agreement. This Agreement, together with all Transaction
Documents, embodies the entire agreement of the parties and supersedes all prior
agreements and understandings relating to the subject matter hereof. In the
event of any conflict between the provisions of this Agreement and the
provisions of any Transaction Documents, the provisions of this Agreement shall
govern.

 

[Signature Pages Follow]

  

 Page | 24 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  ________________,   as First Lien Creditor and Collateral Agent       By:    
Name:       Title:                       Pravin Mistry, as Second Lien
Collateral Agent             DPW HOLDINGS, INC.,   as Third Lien Collateral
Agent         By:     Name: Milton C. Ault, III   Title: Chief Executive Officer
          Avalanche International, Corp.,   as Borrower       By:     Name: Phil
Mansour   Title: Chief Executive Officer

 

 

[Signature Page to Intercreditor Agreement]

 

 



 